


                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION


UNITED STATES OF AMERICA,                 )
                                          )
                  Plaintiff,              )
                                          )                  Civil Action No. ______
            v.                            )
                                          )
CHEMTRONICS, INC.,                        )
AND NORTHROP GRUMMAN SYSTEMS              )
CORP.                                     )
                                          )
                  Defendants.             )
__________________________________________)

                                         COMPLAINT

       The United States of America, by authority of the Attorney General of the United States

and through the undersigned attorneys, acting at the request of the Administrator of the United

States Environmental Protection Agency (“EPA”), files this Complaint and alleges as follows:

                                 STATEMENT OF THE CASE

       1.      This is a civil action against Defendants Chemtronics, Inc. (“Chemtronics”) and

Northrup Grumman Systems Corp. (“NGSC”) (together, the “Defendants”) under Sections 106,

107(a) and 113(g)(2) of the Comprehensive Environmental Response, Compensation, and

Liability Act, as amended (“CERCLA”), 42 U.S.C. §§ 9606, 9607(a), and 9613(g)(2), and

Section 7003 of the Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. § 6973. The

United States seeks to recover response costs that it has incurred in conducting response

activities in connection with the release or threatened release of hazardous substances into the

environment at or from the Chemtronics Superfund Site, located in the community of

Swannanoa, in Buncombe County, North Carolina (the “Site”), under Section 107(a) of



                                                 1

            Case 1:20-cv-00272 Document 1 Filed 09/29/20 Page 1 of 13



CERCLA, 42 U.S.C. § 9607(a). The United States further seeks injunctive relief, under Section

106 of CERCLA, 42 U.S.C. § 9606, and under Section 7003 of RCRA, 42 U.S.C. § 6973,

requiring that the Defendants take action to abate conditions at or near the Site that may present

an imminent and substantial endangerment to the public health or welfare or the environment

because of actual and threatened releases of hazardous substances (CERCLA) and solid and/or

hazardous wastes (RCRA) into the environment at or from the Site. Finally, the United States

seeks a declaratory judgment, under Section 113(g)(2) of CERCLA, 42 U.S.C. § 9613(g)(2),

declaring that all the Defendants will be liable for any further response costs that the United

States may incur as a result of a release or threatened release of hazardous substances into the

environment at or from the Site.

                                 JURISDICTION AND VENUE

        2.     This Court has jurisdiction over this action under Section 113(b) of CERCLA, 42

U.S.C. § 9613(b), Section 7003(a) of RCRA, 42 U.S.C. § 6973(a), and 28 U.S.C. §§ 1331 and

1345.

        3.     Venue is proper in this district under Section 113(b) of CERCLA, 42 U.S.C. §

9613(b), Section 7003 of RCRA, 42 U.S.C. § 6973, and 28 U.S.C. § 1391(b) and (c) because the

claims arose and the threatened and actual releases of hazardous substances (CERCLA) and solid

wastes and/or hazardous wastes (RCRA) occurred in this district.

                                         DEFENDANTS

        4.     Chemtronics is a company that currently owns and operates the Site. Chemtronics

also owned and/or operated the Site, or a portion thereof, at the time of disposal of hazardous

substances. Additionally, Chemtronics is a successor-in-interest to Airtronics, Inc. (“Airtronics”),




                                                 2

             Case 1:20-cv-00272 Document 1 Filed 09/29/20 Page 2 of 13



which operated the Site, or a portion thereof, both individually and through its wholly-owned

subsidiary by the same name, Chemtronics, Inc., at the time of disposal of hazardous substances.

       5.      NGSC is a company that is the successor-in-interest to Northrup Carolina, Inc.

(“NCI”), which owned and/or operated the Site, or a portion thereof, at the time of disposal of

hazardous substances.

       6.      Each of the Defendants, as well as their predecessors-in-interest, is a “person”

within the meaning of CERCLA Section 101(21), 42 U.S.C. § 9601(21), and RCRA Section

1004(15), 42 U.S.C. § 6903(15).

                                  GENERAL ALLEGATIONS

A.     Site Ownership, Operation, and Disposal History

       7.      The Site encompasses 541.9 acres of a 1,065-acre property currently owned by

Chemtronics located at 180 Old Bee Tree Road, in Swannanoa, Buncombe County, North

Carolina (the “Property”).

       8.      The Chemtronics Site was an active manufacturing facility from 1952 until 1994.

       9.      From 1952 through 1965, the Site was owned and operated by predecessors-in-

interest to CNA Holdings, LLC (“CNA”).

       10.     The Site was owned by NGSC’s predecessor-in-interest NCI from 1965 through

1978, and the Site was operated by NCI from 1965 through 1971.

       11.     Chemtronics’ predecessor-in-interest, Airtronics, began operating at the Site in

1971. Chemtronics continued Airtronics’ operations beginning in 1977 through 1994.

       12.     Chemtronics acquired the Site from NCI in 1978 and has owned Site since then.




                                                3

             Case 1:20-cv-00272 Document 1 Filed 09/29/20 Page 3 of 13



        13.     From 1952 to 1971, solid waste and/or hazardous waste materials, solvents, spent

acid, and other chemical wastes were disposed of at the Site in what is now referred to as the

Acid Pit Area, in the Back Valley, as well as in the Front Valley.

        14.     Specifically, waste materials generated in the production of incapacitating agents,

3- quinuclidinyl benzilate (BZ) and the tear gas agent, o-chlorobenzylidene malononitrile (CS),

were placed in 55 gallon drums, covered with a decontaminating ‘kill’ solution and then buried

on-site in trench-type landfills at the Site.

        15.     From 1971 to 1975, Airtronics disposed of liquid wastes in on-Site pits and

trenches and burned solid wastes, rocket motors, explosive wastes, and other materials, in the

Acid Pit Area at the Site.

        16.     From 1975 to 1979, Airtronics/Chemtronics constructed additional pits and

trenches in the Acid Pit Area for the disposal of spent acid and various organic wastes.

        17.     In 1979, Chemtronics installed a 500,000-gallon lagoon in the Front Valley with a

lined bottom for the biotreatment of wastewaters from manufacturing activities. The lagoon was

constructed on top of an abandoned leach field that was associated with the facility’s main

production and manufacturing building.

        18.     After the lagoon was filled, it lost its contents due to the incompatibility of the

liner with the brominated waste introduced into the lagoon.

        19.     Reconstruction of the lagoon with a different liner was completed in August 1980.

        20.     The lagoon was in use until 1984, at which time it was decommissioned.

B.      Enforcement History

        21.     The Site was placed on the National Priorities List (“NPL”) in December 1982.




                                                   4

              Case 1:20-cv-00272 Document 1 Filed 09/29/20 Page 4 of 13



       22.    On April 5, 1988, EPA issued a Record of Decision (“1988 ROD”) primarily to

address 23 known waste disposal areas associated with past operations. The remedy provided

under the 1988 ROD involved capping and fencing the six principal waste disposal areas in the

Front and Back Valley with waste left in-place, and installing a groundwater pump-and-treat

system, together with continued monitoring of groundwater and surface water.

       23.    In 1989, EPA issued a ROD Amendment (“ROD Am. No. 1”), removing from the

remedy some contaminated soil stabilization and solidification that was no longer necessary.

       24.    ROD Am. No. 1 was implemented under a 1989 Remedial Design/Remedial

Action (“RD/RA”) Unilateral Administrative Order (“UAO”) issued to the Defendants and/or

their predecessors and Hoechst-Celanese Corp., a predecessor-in-interest to CNA.

       25.    Remedial construction on the remedy outlined in the ROD Am. No. 1 began in

December 1991 and was completed in March 1993.

       26.    In 1990, EPA completed a Facility Assessment (“RFA”) at the Site pursuant to

the Resource Conservation and Recovery Act (“RCRA”). The RFA included the areas that were

not being addressed under CERCLA pursuant to the 1988 ROD and ROD Am. No. 1, and

identified 117 solid waste management units (“SWMUs”) and 6 Areas of Concern to be further

evaluated by the State of North Carolina Department of Environment and Natural Resources

(“NCDENR”), the predecessor agency to the North Carolina Department of Environmental

Quality (“NCDEQ”), under North Carolina’s RCRA Corrective Action program.

       27.    In August 1997, Chemtronics entered into an Administrative Order on Consent

(“AOC”) with the NCDENR for completion of a RCRA Site Investigation and Corrective

Measures Study to address RCRA concerns at the Site. Subsequent RCRA actions at the Site




                                               5

             Case 1:20-cv-00272 Document 1 Filed 09/29/20 Page 5 of 13



under the NCDENR’s supervision consisted of soil, groundwater and surface water sampling,

soil excavation, and the cleaning and closing of wastewater sumps.

        28.     On March 9, 2007, EPA assumed full oversight authority for the Site under its

Superfund Program.

        29.     On October 27, 2008, Defendants and CNA entered into a Site-wide AOC with

EPA for Defendants and CNA to conduct a Remedial Investigation and Feasibility Study

(“RI/FS”) for the Site (hereafter, the “2008 RI/FS AOC”).

        30.     The Remedial Investigation (“RI”) fieldwork was conducted in 3 phases between

December 2009 and July 2012.

        31.     Based on the results of the RI, the Feasibility Study (“FS”) was conducted

between January 2012 and February 2016, and included inter alia several bench and pilot scale

treatability studies.

        32.     EPA has determined that there is or may be an imminent and substantial

endangerment to public health or welfare or the environment because of actual and threatened

releases of hazardous substances into the environment at and from the Site.

        33.     On September 29, 2016, EPA issued a second amendment to the 1988 ROD

(“ROD Am. No. 2”), selecting a combination of remedial alternatives which were evaluated

under the FS, including (1) Excavation of contaminated soil for certain contaminated areas; (2)

Enhanced In-Situ Bioremediation with long-term groundwater monitored natural attenuation for

contaminated groundwater for certain contaminated areas; (3) placement of Institutional Controls

at the Site to, at a minimum, (i) limit the use of the Site to either commercial or industrial

purposes, and (ii) restrict groundwater use and prevent the use of on-Site groundwater for

potable purposes; (4) maintenance of the caps and engineering controls for six existing disposal



                                                  6

              Case 1:20-cv-00272 Document 1 Filed 09/29/20 Page 6 of 13



areas as required by the original EPA Record of Decision relating to the Site; (5) implementation

of performance monitoring and evaluation; (6) elimination of the requirement for pumping and

treating groundwater as specified in the 1988 ROD; and (7) periodic evaluation of the selected

remedy.

                                   SPECIFIC ALLEGATIONS

       34.       Benzene, carbon tetrachloride, chloroform, 1,2-dichloroethane, 1,2-

dichloroethene, dichloromethane, tetrachloroethene, trichloroethene, and vinyl chloride, are

hazardous substances within the meaning of Section 101(14) of CERCLA, 42 U.S.C. § 9601(14),

because they are listed at 40 C.F.R. § 302.4 App. A pursuant to Section 102 of CERCLA, 42

U.S.C. § 9602.

       35.       Benzene, carbon tetrachloride, chloroform, 1,2-dichloroethane, 1,2-

dichloroethene, dichloromethane, tetrachloroethene, trichloroethene, and vinyl chloride are solid

wastes, as defined by 42 U.S.C. § 6903(27).

       36.       Benzene, carbon tetrachloride, chloroform, 1,2-dichloroethane, 1,2-

dichloroethene, dichloromethane, tetrachloroethene, trichloroethene, and vinyl chloride, are

hazardous wastes, as defined by 42 U.S.C. § 6903(5), because they are listed at 40 C.F.R. §§

261.31 through 261.33 pursuant to 40 C.F.R. § 261.3(a).

       37.       Benzene, carbon tetrachloride, chloroform, 1,2-dichloroethane, 1,2-

dichloroethene, dichloromethane, tetrachloroethene, trichloroethene, and vinyl chloride have

come to be located at the Site.

       38.       The Site is a “facility” within the meaning of CERCLA Section 101(9), 42 U.S.C.

§ 9601(9), because the Site is a site or area where hazardous substances have been “deposited,

stored, disposed of, or placed, or otherwise come to be located.”



                                                 7

             Case 1:20-cv-00272 Document 1 Filed 09/29/20 Page 7 of 13



       39.      There was a “release” or threatened “release” of hazardous substances into the

“environment” at or from the Site, within the meaning of CERCLA Sections 101(8) and 101(22),

42 U.S.C. §§ 9601(8) and 9601(22), because the hazardous substances described in paragraph 34

have been detected in the soil and groundwater at the Site.

       40.      During operations at the Site, hazardous substances including benzene, carbon

tetrachloride, chloroform, 1,2-dichloroethane, 1,2-dichloroethene, dichloromethane,

tetrachloroethene, trichloroethene, and vinyl chloride were deposited, dumped, spilled, leaked,

and/or placed and thus “disposed” at the Site, within the meaning of CERCLA Section 101(29),

42 U.S.C. § 9601(29), and 42 U.S.C. § 6903(3).

       41.      Chemtronics and/or at least one of its predecessors owned the Site at the time of

disposal of hazardous substances, within the meaning of CERCLA Section 107(a)(2), 42 U.S.C.

§ 9607(a)(2).

       42.      Chemtronics and/or at least one of its predecessors operated at the Site at the time

of disposal of hazardous substances, within the meaning of CERCLA Section 107(a)(2), 42

U.S.C. § 9607(a)(2).

       43.      Chemtronics currently owns the Site, within the meaning of CERCLA Section

107(a)(1), 42 U.S.C. § 9607(a)(1).

       44.      Chemtronics currently operates the Site, within the meaning of CERCLA Section

107(a)(1), 42 U.S.C. § 9607(a)(1).

       45.      At least one of NGSC’s predecessors owned the Site at the time of disposal of

hazardous substances, within the meaning of CERCLA Section 107(a)(2), 42 U.S.C. §

9607(a)(2).




                                                  8

              Case 1:20-cv-00272 Document 1 Filed 09/29/20 Page 8 of 13



       46.     At least one of NGSC’s predecessors operated at the Site at the time of disposal of

hazardous substances, within the meaning of CERCLA Section 107(a)(2), 42 U.S.C. §

9607(a)(2).

       47.     In undertaking response actions to address the release and threatened release of

hazardous substances at the Site, the EPA has incurred “response” costs as defined in CERCLA

Section 101(25), 42 U.S.C. § 9601(25).

       48.     As of August 9, 2017, EPA has incurred unreimbursed response costs of

approximately $266,030.43 for the Site.

       49.     In undertaking response actions to address the release and threatened release of

hazardous substances at the Site, the EPA will continue to incur “response” costs as defined in

CERCLA Section 101(25), 42 U.S.C. § 9601(25).

       50.     The EPA’s response actions taken at or in connection with the Site and the costs

incurred incident thereto were not inconsistent with the National Contingency Plan.

                               FIRST CLAIM FOR RELIEF
              (Recovery of Response Costs Pursuant to CERCLA Section 107(a))

       51.     The allegations contained in paragraphs 1 through 50 are re-alleged and

incorporated herein by reference.

       52.     Each of the Defendants is within the class of liable persons described in CERCLA

Section 107(a)(1) or (2), 42 U.S.C. § 9607(a)(1) or (2), because each is either the current owner

and/or operator of the Site, or owned and/or operated the Site at the time of disposal of hazardous

substances at the Site, or is a successor-in-interest to such persons.

       53.     Pursuant to CERCLA Section 107(a), 42 U.S.C. § 9607(a), each of the

Defendants is jointly and severally liable to the United States for all costs incurred by the United




                                                  9

              Case 1:20-cv-00272 Document 1 Filed 09/29/20 Page 9 of 13



States in connection with the Site, including enforcement costs and prejudgment interest on such

response costs.

                                SECOND CLAIM FOR RELIEF
                    (Declaratory Judgment Under CERCLA Section 113(g)(2))

       54.        The allegations contained in paragraphs 1 through 50 are re-alleged and

incorporated herein by reference.

       55.        CERCLA Subsection 113(g)(2), 42 U.S.C. § 9613(g)(2), specifies that in any

action for recovery of costs under CERCLA Section 107, 42 U.S.C. § 9607, “the court shall enter

a declaratory judgment on liability for response costs ...that will be binding on any subsequent

action or actions to recover further response costs ....”

       56.        The United States will continue to incur response costs associated with the Site

that are recoverable as response costs under CERCLA.

       57.        Pursuant to CERCLA Section 113(g), 42 U.S.C. § 9613(g), a declaratory

judgment should be entered against each of the Defendants holding each of them jointly and

severally liable to the United States for future response costs incurred by the United States that

will be binding in any subsequent action or actions seeking to recover further response costs or

damages incurred by the United States in connection with the Site.

                                  THIRD CLAIM FOR RELIEF
                          (Injunctive Relief Under CERCLA Section 106)

       58.        The allegations contained in paragraphs 1 through 50 are re-alleged and

incorporated herein by reference.

       59.        Pursuant to CERCLA Section 106(a), 42 U.S.C. § 9606(a), each of the

Defendants is jointly and severally liable for injunctive relief to abate the danger or threat




                                                  10

             Case 1:20-cv-00272 Document 1 Filed 09/29/20 Page 10 of 13



presented by releases or threatened releases of hazardous substances into the environment at and

from the Site.

         60.     EPA has determined that the remedy selected in ROD Am. No. 2 is necessary to

abate the danger or threat at or from the Site.

         61.     Therefore, under CERCLA Section 106(a), 42, U.S.C. § 9606(a), each of the

Defendants is jointly and severally liable to undertake the remedial action identified in ROD Am.

No. 2.

                              FOURTH CLAIM FOR RELIEF
                 (Performance of Response Actions Under RCRA Section 7003)

         62.     The allegations contained in paragraphs 1 through 50 are re-alleged and

incorporated herein by reference.

    63. Section 7003(a) of RCRA, 42 U.S.C. § 6973(a), provides in pertinent part:

         [U]pon receipt of evidence that the past or present handling, storage, treatment,
         transportation or disposal of any solid waste or hazardous waste may present an imminent
         or substantial endangerment to health or the environment, the Administrator may bring
         suit on behalf of the United States . . . against any person . . . to restrain such person from
         such handling, storage, treatment, transportation, or disposal, to order such person to take
         such other action as may be necessary, or both.

         64.     Solid wastes and/or hazardous wastes, as defined in Section 1004 of RCRA, 42

U.S.C. § 6903, are present at the Site.

         65.     Defendants’ handling, storage, treatment, transportation, or disposal of solid

and/or hazardous waste at the Site may present an imminent and substantial endangerment to

health or the environment.

         66.     Therefore, under RCRA Section 7003, 42, U.S.C. § 6973, Defendants are liable

for certain actions at the Site in order to abate the danger or threat to health or the environment.




                                                   11

               Case 1:20-cv-00272 Document 1 Filed 09/29/20 Page 11 of 13



                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, the United States of America, respectfully requests that this

Court:

         1.     Enter judgment in favor of the United States and against the Defendants, jointly

and severally, under Section 107(a) of CERCLA, 42 U.S.C. § 9607(a), for all costs incurred by

the United States, including enforcement costs and prejudgment interest, for response actions

taken in connection with the Site;

         2.     Enter a declaratory judgment of liability in favor of the United States and against

the Defendants, under Section 113(g)(2) of CERCLA, 42 U.S.C. § 9613(g)(2), that will be

binding on any subsequent action or actions to recover further response costs;

         3.     Order the Defendants to abate the conditions at the Site that may present an

imminent and substantial endangerment to the public health or welfare or the environment by

undertaking the remedy selected in ROD Am. No. 2, pursuant to CERCLA Section 106(a), 42,

U.S.C. § 9606(a);

         4.     Order Defendants to take action necessary to abate the imminent and substantial

endangerment to health or the environment pertaining to releases and threatened releases of solid

and/or hazardous waste at the Site, pursuant to Section 7003(a) of RCRA, 42 U.S.C. § 6973(a);

         5.     Award the United States its costs of this action; and

         6.     Grant such other and further relief as the Court deems just and proper.




                                                 12

              Case 1:20-cv-00272 Document 1 Filed 09/29/20 Page 12 of 13
                                   Respectfully submitted,

                                   ELLEN M. MAHAN
                                   Deputy Section Chief
                                   Environmental Enforcement Section
                                   Environment and Natural Resources Division
                                   United States Department of Justice

                                   /s/ Rachael Amy Kamons
                                   RACHAEL AMY KAMONS
                                   Senior Counsel
                                   Environmental Enforcement Section
                                   Environment and Natural Resources Division
                                   U.S. Department of Justice
                                   P.O. Box 7611
                                   Ben Franklin Station
                                   Washington DC 20044
                                   Phone: (202) 514-5260 / Fax: (202) 616-2427
                                   Email: rachael.kamons@usdoj.gov


                                   R. ANDREW MURRAY
                                   United States Attorney
                                   Western District of North Carolina

                                    /s/ Gill P. Beck
                                   GILL P. BECK
                                   Assistant United States Attorney
                                   N.C. State Bar No. 13175
                                   Room 233, U.S. Courthouse
                                   100 Otis Street
                                   Asheville, North Carolina 28801
                                   Phone: (828) 271-4661 / Fax: (828) 271-4327
                                   Email: Gill.Beck@usdoj.gov


Of Counsel:

F. MARSHALL BINFORD, JR.
Associate Regional Counsel
U.S. EPA Region 4
61 Forsyth Street, SW
Atlanta, Georgia 30303
Telephone: (404) 562-9543
E-mail: binford.marshall@epa.gov



                                     13

    Case 1:20-cv-00272 Document 1 Filed 09/29/20 Page 13 of 13
-6 5HY         &,9,/&29(56+((7
7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHQRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRISOHDGLQJVRURWKHUSDSHUVDVUHTXLUHGE\ODZH[FHSWDV
SURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULVUHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKH
SXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

, D      3/$,17,))6                                                                                           '()(1'$176
United States of America                                                                                     Chemtronics, Inc. and Northrop Grumman Systems Corp.

     E &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG3ODLQWLII                                                        &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG'HIHQGDQW                                Harris County, TX
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                        (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               127( ,1/$1'&21'(01$7,21&$6(686(7+(/2&$7,212)
                                                                                                                              7+(75$&72)/$1',192/9('
                                                                                                                  
     F $WWRUQH\V(Firm Name, Address, and Telephone Number)                                                 $WWRUQH\V(If Known)
Rachael Amy Kamons, US DOJ, P.O. Box 7611, Ben Franklin Station,
Washington, DC 20044; Tel: 202-514-5260


,,%$6,62)-85,6',&7,21(Place an “X” in One Box Only)                                     ,,,&,7,=(16+,32)35,1&,3$/3$57,(6 (Place an “X” in One Box for Plaintiff
                                                                                                           (For Diversity Cases Only)                                                               and One Box for Defendant)
u  86*RYHUQPHQW                 u  )HGHUDO4XHVWLRQ                                        37) '()         37)  '()
        3ODLQWLII                            (U.S. Government Not a Party)                         &LWL]HQRI7KLV6WDWH                              u     u    ,QFRUSRUDWHGor3ULQFLSDO3ODFH                             u     u 
                                                                                                                                                                    RI%XVLQHVV,Q7KLV6WDWH

u  86*RYHUQPHQW                 u  'LYHUVLW\                                               &LWL]HQRI$QRWKHU6WDWH                  u          u        ,QFRUSRUDWHGand3ULQFLSDO3ODFH                   u          u 
        'HIHQGDQW                            (Indicate Citizenship of Parties in Item III)                                                                             RI%XVLQHVV,Q$QRWKHU6WDWH

                                                                                                   &LWL]HQRU6XEMHFWRID                   u          u        )RUHLJQ1DWLRQ                                     u          u 
                                                                                                   )RUHLJQ&RXQWU\
,91$785(2)68,7(Place an “X” in One Box Only)                                                                                                        &OLFNKHUHIRU1DWXUHRI6XLW&RGH'HVFULSWLRQV
           &2175$&7                                            72576                                  )25)(,785(3(1$/7<                                    %$1.5837&<                                27+(567$787(6
u   ,QVXUDQFH                    3(5621$/,1-85<            3(5621$/,1-85<         u 'UXJ5HODWHG6HL]XUH                    u $SSHDO86&                      u )DOVH&ODLPV$FW
u   0DULQH                       u $LUSODQH                  u 3HUVRQDO,QMXU\           RI3URSHUW\86&                 u :LWKGUDZDO                             u 4XL7DP 86&
u   0LOOHU$FW                   u $LUSODQH3URGXFW                  3URGXFW/LDELOLW\   u 2WKHU                                        86&                                  D
u   1HJRWLDEOH,QVWUXPHQW                 /LDELOLW\            u +HDOWK&DUH                                                                                                       u 6WDWH5HDSSRUWLRQPHQW
u   5HFRYHU\RI2YHUSD\PHQW      u $VVDXOW/LEHO                   3KDUPDFHXWLFDO                                                        3523(57<5,*+76                           u $QWLWUXVW
        (QIRUFHPHQWRI-XGJPHQW             6ODQGHU                      3HUVRQDO,QMXU\                                                    u &RS\ULJKWV                             u %DQNVDQG%DQNLQJ
u   0HGLFDUH$FW                 u )HGHUDO(PSOR\HUV¶                3URGXFW/LDELOLW\                                                  u 3DWHQW                                 u &RPPHUFH
u   5HFRYHU\RI'HIDXOWHG                 /LDELOLW\            u $VEHVWRV3HUVRQDO                                                     u 3DWHQW$EEUHYLDWHG                   u 'HSRUWDWLRQ
       6WXGHQW/RDQV                u 0DULQH                            ,QMXU\3URGXFW                                                      1HZ'UXJ$SSOLFDWLRQ                u 5DFNHWHHU,QIOXHQFHGDQG
        ([FOXGHV9HWHUDQV           u 0DULQH3URGXFW                    /LDELOLW\                                                         u 7UDGHPDUN                                   &RUUXSW2UJDQL]DWLRQV
u   5HFRYHU\RI2YHUSD\PHQW               /LDELOLW\             3(5621$/3523(57<                      /$%25                               62&,$/6(&85,7<                            u &RQVXPHU&UHGLW
       RI9HWHUDQ¶V%HQHILWV        u 0RWRU9HKLFOH             u 2WKHU)UDXG             u )DLU/DERU6WDQGDUGV                    u +,$ II                                  86&RU
u   6WRFNKROGHUV¶6XLWV          u 0RWRU9HKLFOH             u 7UXWKLQ/HQGLQJ             $FW                                    u %ODFN/XQJ                         u 7HOHSKRQH&RQVXPHU
u   2WKHU&RQWUDFW                        3URGXFW/LDELOLW\     u 2WKHU3HUVRQDO          u /DERU0DQDJHPHQW                        u ',:&',::  J                            3URWHFWLRQ$FW
u   &RQWUDFW3URGXFW/LDELOLW\   u 2WKHU3HUVRQDO                    3URSHUW\'DPDJH           5HODWLRQV                              u 66,'7LWOH;9,                         u &DEOH6DW79
u   )UDQFKLVH                             ,QMXU\                u 3URSHUW\'DPDJH         u 5DLOZD\/DERU$FW                       u 56,  J                             u 6HFXULWLHV&RPPRGLWLHV
                                     u 3HUVRQDO,QMXU\                 3URGXFW/LDELOLW\    u )DPLO\DQG0HGLFDO                                                                        ([FKDQJH
                                              0HGLFDO0DOSUDFWLFH                                      /HDYH$FW                                                                           u 2WKHU6WDWXWRU\$FWLRQV
       5($/3523(57<                     &,9,/5,*+76            35,621(53(7,7,216          u 2WKHU/DERU/LWLJDWLRQ                    )('(5$/7$;68,76                          u $JULFXOWXUDO$FWV
u   /DQG&RQGHPQDWLRQ            u 2WKHU&LYLO5LJKWV           +DEHDV&RUSXV             u (PSOR\HH5HWLUHPHQW                     u 7D[HV 863ODLQWLII                  u (QYLURQPHQWDO0DWWHUV
u   )RUHFORVXUH                  u 9RWLQJ                    u $OLHQ'HWDLQHH               ,QFRPH6HFXULW\$FW                          RU'HIHQGDQW                          u )UHHGRPRI,QIRUPDWLRQ
u   5HQW/HDVH (MHFWPHQW       u (PSOR\PHQW                u 0RWLRQVWR9DFDWH                                                     u ,56²7KLUG3DUW\                             $FW
u   7RUWVWR/DQG                u +RXVLQJ                        6HQWHQFH                                                                  86&                           u $UELWUDWLRQ
u   7RUW3URGXFW/LDELOLW\                $FFRPPRGDWLRQV        u *HQHUDO                                                                                                            u $GPLQLVWUDWLYH3URFHGXUH
u   $OO2WKHU5HDO3URSHUW\      u $PHUZ'LVDELOLWLHV    u 'HDWK3HQDOW\                    ,00,*5$7,21                                                                            $FW5HYLHZRU$SSHDORI
                                              (PSOR\PHQW               2WKHU                     u 1DWXUDOL]DWLRQ$SSOLFDWLRQ                                                                $JHQF\'HFLVLRQ
                                     u $PHUZ'LVDELOLWLHV    u 0DQGDPXV 2WKHU        u 2WKHU,PPLJUDWLRQ                                                                    u &RQVWLWXWLRQDOLW\RI
                                              2WKHU                 u &LYLO5LJKWV              $FWLRQV                                                                                6WDWH6WDWXWHV
                                     u (GXFDWLRQ                 u 3ULVRQ&RQGLWLRQ
                                                                     u &LYLO'HWDLQHH
                                                                           &RQGLWLRQVRI
                                                                           &RQILQHPHQW
925,*,1(Place an “X” in One Box Only)
u  2ULJLQDO             u  5HPRYHGIURP                u         5HPDQGHGIURP           u  5HLQVWDWHGRU              u  7UDQVIHUUHGIURP
                                                                                                                                                u  0XOWLGLVWULFW                                          u 0XOWLGLVWULFW
    3URFHHGLQJ               6WDWH&RXUW                             $SSHOODWH&RXUW             5HRSHQHG                        $QRWKHU'LVWULFW       /LWLJDWLRQ                                          /LWLJDWLRQ
                                                                                                                       (specify)                        7UDQVIHU                                              'LUHFW)LOH
                                         &LWHWKH86&LYLO6WDWXWHXQGHUZKLFK\RXDUHILOLQJ(Do not cite jurisdictional statutes unless diversity)
                                          42 U.S.C. 9606, 9607(a), and 9613(g)(2); 42 U.S.C. 6973(a)
9,&$86(2)$&7,21                     %ULHIGHVFULSWLRQRIFDXVH
                                          CERCLA and RCRA civil action for injunctive relief, recover response costs, declaratory judgment for future costs
9,,5(48(67(',1    u &+(&.,)7+,6,6$&/$66$&7,21                                                '(0$1'                                                 &+(&.<(6RQO\LIGHPDQGHGLQFRPSODLQW
&203/$,17      81'(558/()5&Y3                                                                                                               -85<'(0$1'         u <HV      u 1R
9,,,5(/$7('&$6( 6
                       (See instructions):
,)$1<                           -8'*(                                                                                                      '2&.(7180%(5
'$7(                                                                    6,*1$785(2)$77251(<2)5(&25'
09/24/2020                                                             /s/ Rachael Amy Kamons
)252)),&(86(21/<

    5(&(,37                          Case 1:20-cv-00272
                                  $02817                    Document 1-1 Filed -8'*(
                                                        $33/<,1*,)3           09/29/20 Page 1 0$*-8'*(
                                                                                               of 1
